Citation Nr: 1517551	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 720	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Franklin Square Hospital Center on January 18, 2012.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado. 


FINDING OF FACT

The most probative evidence of record shows that on the day the Veteran sought treatment on January 18, 2012, at Franklin Square Hospital Center it had an emergency department; the medical care was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; a VA facility was not feasibly available; the claimant was enrolled in the VA health care system at the time and had received treatment in the last 24 months; the appellant is financially liable for the medical expenses; the Veteran does not have other coverage for payment or reimbursement for this treatment; the medical expenses were not due to a work related injury; the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for these medical expenses because she is not service connected for any disability; and the Veteran was not a participant in a vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical care provided by Franklin Square Hospital Center on January 18, 2012, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants payment or reimbursement for medical care provided by Franklin Square Hospital Center on January 18, 2012.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran claims that she is entitled to payment or reimbursement of the costs of the medical care provided by Franklin Square Hospital Center on January 18, 2012.  Specifically, the Veteran in writings to VA claim that VA should pay for this treatment because she was having chest pain at the time that the she went to the emergency room at Franklin Square Hospital Center on January 18, 2012, and taking the time to get to the nearest VA Medical Center would have been hazardous to her health.  

In this regard, the Board notes that The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.   Specifically, pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  See Public Law No. 111-137, 123 Stat. 3495 (February 1, 2010).   The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  

The amendments include making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  

The amendments also added new 38 C.F.R. § 17.1005(e) which, in substance, allows VA to pay an otherwise eligible veterans emergency hospital care and medical services to the extent that this medical care and/or services are not fully paid for under another health-plan contract for payment or reimbursement (i.e., VA will pay the difference between what the veterans existing health insurance pays for this medical care and/or services and what is owed to the healthcare provider with certain offsets.). 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the second element, the claims file contains January 18, 2012, emergency room treatment records from Franklin Square Hospital Center that shows the Veteran seeking treatment because of chest pain and it was opined that she had a potentially ineffective airway.  Moreover, the Board finds that the Veteran in written statements to VA competently and credibly reported that she was in fear of her life because of chest pain and shortness of breath (i.e., symptoms observable by a lay person) at the time she sought treatment at the emergency room at Franklin Square Hospital Center on January 18, 2012.  See Davidson.   Therefore, the Board finds that the second element is met because the most probative evidence of record shows that at the time of the emergency room visit on January 18, 2012, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

As to the third element, publically available maps show that while Franklin Square Hospital Center was approximately 9 miles from this Veteran's home, the nearest VA Medical Center (i.e., the Baltimore VA Medical Center) was over 18 miles away.  Moreover, while publically available records show that Franklin Square Hospital Center was 14 minutes away from the Veteran's home without traffic, the VA Medical Center was at least 32 away from her home without traffic.  Therefore, given the Veteran's medical emergency, the Board finds that a VA facility was not feasibly available and an attempt to use it beforehand or obtain prior VA authorization for the services would not have been reasonable, sound, wise, or practicable.  Accordingly, the Board finds that the most probative evidence of record shows that the third element is met.

Lastly, as to the first, fourth, fifth, sixth, seventh, and the eigth elements, the claims file contains January 18, 2012, emergency room treatment records from Franklin Square Hospital Center and therefore the Board finds that the record shows that the emergency services were provided in a hospital emergency department held out as providing emergency care to the public.  As to the fourth element, the record shows that she was treated at VA days before her emergency room visit at Franklin Square Hospital Center and therefore the Board finds that the most probative evidence of record shows that she was in the VA health care system and received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the time she sought treatment at Franklin Square Hospital Center.  As to the fifth element, the invoice generated by Franklin Square Hospital Center lists the Veteran as the patient and therefore the Board finds that the record shows she is financially liable for these medical expenses.  As to the sixth element, the Board notes that nothing in the record shows that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for this emergency treatment.  As to the seventh element, the Board notes that the nothing in the treatment records from Franklin Square Hospital Center show that the medical expenses in questions are due to a work related injury.  As to the eigth element, the record shows that the appellant is not eligible for reimbursement under 38 U.S.C. 1728 because she is not service connected for any disability and she was not a participant in a vocational rehabilitation program at the time she sought this treatment.  Therefore, the Board finds that these criteria have all been met.

Accordingly, the Board finds that the criteria for reimbursement of unauthorized 









medical expenses under The Veterans Millennium Health Care and Benefits Act have been met for the medical expenses incurred by the appellant at Franklin Square Hospital Center on January 18, 2012.


ORDER

Payment or reimbursement for medical care provided by Franklin Square Hospital Center on January 18, 2012, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


